Citation Nr: 0739996	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-20 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for cardiomyopathy, to 
include as associated with participation in Project SHAD, and 
as secondary to the service-connected residuals of pneumonia 
with pleurisy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that in April 2004, the veteran was granted 
service connection for residuals of pneumonia with pleurisy.

This claim was previously remanded by the Board in July 2006 
for additional development.  That development having been 
accomplished, the veteran's claim is now before the Board for 
adjudication.


FINDINGS OF FACT

1.  The veteran's cardiomyopathy is not the result of a 
disease or injury in service.

2.  The evidence of record does not establish that the 
veteran was a Project SHAD participant, and there is no 
competent evidence he was exposed to any chemical and 
biological warfare agents in service.

3.  The veteran's cardiomyopathy is not medically linked to 
his service-connected residuals of pneumonia with pleurisy.


CONCLUSION OF LAW

Cardiomyopathy was not incurred in or aggravated by active 
service, to include as associated with participation in 
Project SHAD, nor is it due to or the result of any service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007); see 
also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); VHA 
Directive 2004-016 (April 15, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claim folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007);  38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in August 2001, June 2003 and 
July 2006 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The aforementioned 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-121.  The veteran was 
provided with notice of how VA determines disability ratings 
and effective dates in July 2006, compliant with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and a 
subsequent adjudication in August 2007.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The veteran was afforded VA medical examinations in March 
2004, April 2004, March 2007 and April 2007 to obtain an 
opinion as to whether his cardiomyopathy condition can be 
directly attributed to service or to a service-connected 
disability.  Further examination or opinion is not needed on 
the claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service or a service-
connected disability.  This is discussed in more detail 
below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claim

The veteran has advanced several theories of entitlement for 
his cardiomyopathy claim.  He has stated that he is either 
entitled to direct service connection due to his military 
occupational specialty as a pipe fitter or based on his 
exposure to hazardous chemicals from Project SHAD.  He also 
alleges that his current cardiomyopathy could be due to his 
service-connected residuals of pneumonia with pleurisy.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for disability that is proximately due to, or the 
result of, a service-connected disease or injury.  See 
38 C.F.R. § 3.310(a) (2007).  The Court has construed this 
provision as entailing "any additional impairment of earning 
capacity resulting from an already service connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service connected condition."  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Id; see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The Board will first address the veteran's contention that 
his current disability may be due to chemical exposure during 
participation in Project SHAD.  Project SHAD, an acronym for 
Shipboard Hazard and Defense, was part of a larger effort 
called Project 112 which was a comprehensive program 
initiated in 1962, by the Department of Defense (DOD) to 
protect and defend against potential chemical and biological 
warfare threats.  See http://www1.va.gov/shad/.  Project 112 
tests involved tests conducted on land rather than aboard 
ships.  Project SHAD involved service members from the Navy 
and Army and may have involved a small number of personnel 
from the Marine Corps and Air Force.  Service members were 
not test subjects, but rather were involved in conducting the 
tests.  DOD continues to release declassified reports about 
sea and land-based tests of chemical and biological materials 
known collectively as "Project 112."  VA is coordinating with 
DOD to obtain information as to the nature and availability 
of the tests, who participated, duration and agents used.

There is no specific statute or regulation pertaining to the 
development of claims alleging participation in Project SHAD.  
The Veterans Health Care, Capital Asset, and Business 
Improvement Act of 2003, Public Law 108-170, provides 
participating veterans with a thorough clinical evaluation 
and enhanced access to enrollment in the VA Health Care 
System, to include VA health care at no cost for any illness 
possibly related to their participation in that project.  VHA 
Directive 2004-016 (April 15, 2004) states that DOD has 
provided VA with declassified information concerning the test 
name, date, location and ship involved; the names and service 
numbers of the participating veterans; and identification of 
the exposure types.  Information concerning the ships 
involved is published at http://www1.va.gov/shad/ as well as 
www.deploymentlink.osd.mil/current_issues 
/shad/shad_intro.shtml.  DOD estimates 6,000 veterans were 
involved, and has provided VA with the names of approximately 
5,000 veterans who participated in the tests.  The Veterans 
Benefits Administration (VBA) has contacted those 
individuals.

A search of classified and unclassified documents, the 
Project SHAD database, personnel records and logs does not 
corroborate the veteran's allegations.  His personal 
reflections of participating in exercises on Johnson Island 
and being sprayed with an unknown chemical, do not constitute 
competent evidence of his personal exposure to any chemical 
and biological warfare agents.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a) (2007).  
Review of the list of Naval ships involved in Project SHAD 
did not show the veteran's ship, the U.S.S. KAWISHIWI, 
involved in any testing.  Only Operation Dominic I involved 
atmospheric testing in the Pacific Ocean, consisting of 24 
detonations in the air from April 25, 1962 to July 11, 1962, 
just south of Christmas Island.  Five more airdrops were 
detonated in October 1962 in the vicinity of Johnson Island 
and the Navy conducted two tests in the open ocean on May 4, 
1963 and May 11, 1963.  The U.S.S. KAWISHIWI was not listed 
as one of the naval vessels that participated in this 
operation.  

See 
http://deploymentlink.osd.mil/current_issues/shad/shad_ships.
html.

The Board finds, therefore, that the preponderance of the 
evidence is against a finding that the veteran was a Project 
SHAD participant; there is no competent evidence he was 
exposed to any chemical and biological warfare agents in 
service.  

Review of the veteran's claims folder establishes that the 
veteran has been diagnosed with ischemic cardiomyopathy.  
Therefore, the Board concedes element (1) of Hickson.

However, review of the veteran's service medical records is 
completely negative for any complaints of or treatment for a 
heart condition.  The veteran's service entrance and 
separation examinations found the veteran to be in good 
health.  See Standard Forms (SF) 88, November 24, 1961 and 
November 24, 1964.  The Board notes that the veteran spent 
almost his entire time in service aboard the U.S.S. 
KAWISHIWI.  The veteran did not experience any heart trouble 
until he was admitted to the hospital in 1998 for chest pain.  
See St. Thomas Medical Group, treatment record, October 31, 
1998.  The remaining evidence of record chronicles the 
veteran's treatment for his cardiomyopathy.  See St. Thomas 
Medical Group (The Heart Group), Dante J. Graves, M.D. and 
Timothy Mangrum, M.D., treatment notes dated from 1998 to the 
present.

With regard to direct service connection, there is no 
evidence linking the veteran's cardiomyopathy directly to 
service.  As such, the veteran's claim for direct service 
connection fails.  See Hickson, supra.

The Board now turns to the question of whether his 
cardiomyopathy is secondary to the service-connected 
residuals of pneumonia with pleurisy.  As noted above, the 
veteran has submitted a significant amount of private and VA 
treatment records in support of his claim.  Unfortunately, 
none of the private medical records made any statements 
connecting the veteran's current disability to his service-
connected residuals of pneumonia with pleurisy.  

To address this question, the veteran was afforded a 
respiratory examination on March 18, 2004.  The veteran 
alleged that his current cardiomyopathy was the result of his 
pneumonia in service.  The examiner noted that records 
documented a pleural effusion and subsequent hospital course 
in service, which included chest tube drainage.  The veteran 
was later diagnosed in 1998 with non-ischemic cardiomyopathy.  
He had a myocardial infarction in 1999 and cardiac 
catheterization revealed no coronary blockage, but "poor 
pumping" at only 30 percent.  The veteran was noted to be a 
heavy smoker.  Interpretation of pulmonary function testing 
(PFT) revealed mild obstruction with some slight (but 
significant) post-bronchodilator improvement.  Chest x-rays 
indicated mild emphysema with some pleural fibrosis at the 
right base.  There was normal cardiac silhouette and 
pulmonary vasculature and moderate kyphotic degenerative 
changes in the thoracic spine.

The examiner's impression was mild to moderate chronic 
obstructive lung disease.  There was some reversibility 
combined with the diffusion impairment suggesting mixed 
bronchitis and emphysema disease.  The most likely cause of 
this lesion was the veteran's cigarette smoking.  The 
examiner opined that the small area of pleural fibrosis in 
the right lung base may represent residuals of the pneumonia 
and corresponding complications.  However, the examiner could 
not establish a plausible, direct and causative association 
between the pneumonia/emphysema and the cardiomyopathy the 
veteran developed years later.  The examiner recommended a 
cardiology assessment.

The following day, on March 19, 2004, the veteran was 
afforded a VA heart examination.  After reviewing the 
veteran's medical history, the examiner concluded that it was 
possible that the veteran's cardiomyopathy could be causally 
related to acute pneumonia and pleurisy in the service though 
at the time of admission for pneumonia in 1964, no cardiac 
work-up was completed to officially document that the 
veteran's bacterial pneumonia caused any damage to his heart 
at that time.

The Board observes that the Court has held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Since the examiner's opinion in the March 2004 heart 
examination was speculative and not based on substantive 
evidence, the Board remanded this claim in July 2006 to 
obtain a new VA opinion.

The veteran was afforded a new VA examination in March 2007.  
The veteran's claims folder was not available for review at 
the time of the examination.  The majority of the examination 
report essentially repeated the historical information 
explained in the prior two VA examination reports.  The 
examiner diagnosed the veteran with emphysema and 
cardiomyopathy associated therewith.  The examiner concluded 
that it was less likely than not that the veteran's service-
connected pneumonia with resultant emphysema was the cause of 
his cardiomyopathy.  The examiner opined that in order to 
associate the veteran's cardiomyopathy with his service-
connected pneumonia, the evidence would have to show right-
sided heart failure, which his most recent echocardiogram did 
not demonstrate.  The veteran actually demonstrated left-
sided failure, making it very difficult to associate his 
cardiomyopathy with his lung condition.  Overall, the 
veteran's symptoms were likely caused by his emphysema, 
secondary to years of heavy smoking.  An addendum was 
associated with the examination report in April 2007 after 
the claims folder had been reviewed.  The new examiner 
indicated that he concurred with the prior examiner's 
findings.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In the present case, the Board finds 
the 2007 VA examination reports to be the most persuasive.  
The opinion was supported by reasons and bases.  The Board 
has afforded the veteran ample opportunity to provide 
evidence that his cardiomyopathy is the result of his 
service-connected pneumonia residuals.  There is no medical 
evidence in the claims folder that supports this contention.  

The only evidence of record that supports the veteran's claim 
is his own lay statements.  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss in-
service injury and current symptomatology.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  Thus, the veteran's 
statements are not probative.


Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
cardiomyopathy is related to service or to a service-
connected disability.  There is not an approximate balance of 
evidence.  


ORDER

Entitlement to service connection for cardiomyopathy, to 
include as associated with participation in Project SHAD, and 
as secondary to the service-connected residuals of pneumonia 
with pleurisy, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


